Citation Nr: 0815707	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  00-12 253A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the post-operative 
residuals of a herniated nucleus pulposus of the lumbar 
spine.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left elbow disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The appellant had active military service from December 1968 
to February 1969, October 1973 to June 1974, August 1975 to 
December 1976, and from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating action by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

These issues were previously decided by the Board in a 
decision dated in March 2003.  The veteran thereafter timely 
appealed the Board's decisions to the United States Court of 
Appeals for Veterans Claims (Court).  In an order dated in 
September 2005, the Court vacated the Board's March 2003 
decision and remanded the issues on appeal for 
readjudication.  As the Court noted, the veteran's only 
assertion of error was that VA did not provide him with 
Veterans Claims Assistance Act of 2000 (VCAA)-compliant 
notice.  Accordingly, the Board remanded the case in June 
2006 in order to ensure that the veteran received the due 
process to which he is entitled.  

Notwithstanding the veteran's argument to the Court that 
inadequate VCAA notice deprived him of the opportunity to 
have a meaningful input to the development of his claims, the 
Board notes that the appellant has not submitted any 
additional evidence or argument since the case was remanded 
and VCAA notice provided.




FINDINGS OF FACT

1.  The appellant does not have post-operative residuals of a 
herniated nucleus pulposus of the lumbar spine that are 
attributable to any period of military service.  

2.  The appellant's herniated nucleus pulposus of the lumbar 
spine clearly pre-existed his period of military service that 
began in December 1990 and clearly did not undergo a 
worsening during this last period of service.  

3.  By an August 1993 rating decision, the RO found that the 
evidence was insufficient to reopen a previously denied claim 
of service connection for left elbow disability; the 
appellant was provided notice of the decision and of his 
appellate rights; he did not file a Notice of Disagreement 
(NOD).  

4.  In May 1996, the appellant requested that his claim of 
service connection for a left elbow disability be reopened.  

5.  The evidence received since the August 1993 denial is 
either cumulative or redundant, or does not bear directly and 
substantially upon the specific matter under consideration 
and, by itself or in connection with evidence previously 
considered, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The appellant does not have post-operative residuals of a 
herniated nucleus pulposus of the lumbar spine that are the 
result of disease or injury incurred in, or aggravated by, 
active military service.  38 U.S.C.A.  §§ 1110, 1111, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

2.  An August 1993 rating decision by the RO that denied a 
claim to reopen entitlement to service connection for left 
elbow disability is final.  38 U.S.C.A. § 7105 (West 2002).  

3.  The evidence received since the August 1993 denial is not 
new and material; the claim for this benefit is not reopened.  
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions and readjudication may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2002 and July 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured by 
the RO's subsequent actions and readjudication.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, including the 
requirement that new and material evidence be received in 
order to reopen his previously denied left elbow service 
connection claim, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, including 
examples thereof, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), post-service medical records, 
and Social Security Administration (SSA) records.  The Board 
has considered whether a VA examination is necessary in order 
to determine whether the veteran's back disability is related 
to an in-service back injury in 1976, but, for reasons 
detailed in the opinion below, determines that such an 
examination is not required because there is sufficient 
competent medical evidence on file to render a decision.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  VA has no 
duty to inform or assist that was unmet.  

II.  Lumbar Spine  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

A.  Background

As noted, the veteran's initial period of service was very 
brief, from December 1968 to February 1969.  The evidence of 
record does not include any service medical records from 
those 73 days of service.  There is of record evidence 
showing that the veteran was discharged for failure to meet 
medical fitness standards at the time of enlistment.  There 
is no suggestion in the record that failure to meet medical 
fitness standards was in any way related to the veteran's 
spine.  

The appellant's service medical records for his second period 
of active duty, from October 1973 to June 1974, are of 
record, and they show no complaints or findings of a back 
disability.  The veteran's pre-enlistment examination in May 
1973, and his REFRAD (release from active duty) examination 
in May 1974 both show that the appellant's spine and 
musculoskeletal system were clinically evaluated as normal at 
the time of examination.  

The appellant underwent a VA examination in September 1974.  
At that time, he stated that he had recently been told that 
he had a "back problem," with shortening of his right lower 
extremity.  The appellant stated that he had never had any 
back trouble, including while he was in the military, and 
that he was not having any symptoms.  An x-ray of the 
appellant's lumbosacral spine was interpreted as showing very 
mild dextroscoliosis of the lumbar spine.  The vertebral 
bodies appeared to be well aligned, and the intervertebral 
spaces were well maintained.  There was no evidence of recent 
or old fracture or dislocation, and no evidence of bone or 
joint pathology.  The examiner's  diagnoses were lumbar 
scoliosis and shortening of the right lower extremity, which 
was said to probably be congenital and was at the time 
asymptomatic.  

The appellant's service medical records for his third period 
of active service, from August 1975 to December 1976, show 
that in January 1976 it was noted that the appellant was 
stabbed in the back in 1973 and subsequently experienced 
stiffness in his neck and back.  Records dated in September 
1976 show that the veteran fell down some stairs and injured 
his back in an alcohol-related incident.  He was hospitalized 
for three days with a diagnosis of intoxication and to rule 
out spinal fracture.  The records show that at the time of 
discharge from the hospital he was ambulating with no 
problems, and that sensation was normal.  The discharge 
diagnoses were spinal cord contusion, organic brain syndrome 
associated with intoxication by alcohol, and epididymitis.  
On discharge, he was confined to quarters for three days due 
to the epididymitis.  

The record contains the report of the veteran's ETS 
(expiration of term of service) examination.  Though dated in 
August 1976, the record shows that it was, in fact, completed 
in October 1976 according to the date by the signature on the 
report of medical history associated with the examination and 
a separate entry in the veteran's SMR.  In his report of 
medical history, the appellant reported that he had never had 
recurrent back pain.  The appellant's spine and other 
musculoskeletal system were clinically evaluated as normal.  

Of record are private medical records from G.R.S., M.D., 
dated from March to June 1978.  The records include an 
undated statement from Dr. S. indicating that he had seen the 
appellant in November 1977.  It was noted that, in September 
1977, the veteran had injured his back while employed by the 
Illinois Central Gulf Railroad.  The appellant indicated that 
he developed low back pain while lifting a tire.  He noted 
that he sought medical treatment and that x-rays were 
obtained.  According to the appellant, he was told that no 
fractures had occurred and that in all likelihood, he had 
bruised his back.  However, the appellant reported that he 
continued to suffer from low back pain.  Dr. S. stated that 
he had ordered x-rays of the appellant's lumbar spine and 
that the x-rays revealed no evidence of fracture, either 
recent or old, dislocation, neoplastic disease, congenital 
anomaly, chronic infection, or metabolic disturbance.  
Scoliosis was present, and the disc spaces were well 
maintained.  In summary, it was Dr. S.'s opinion that the 
appellant had a history of a back injury and that his 
symptoms were those of an annular tear in the lower lumbar 
area sufficient to produce his lower extremity radicular 
symptoms, which had cleared.  In addition, Dr.  S. indicated 
that the appellant had a pelvic tilt which likely was 
congenital in origin.    

The private medical records from Dr. S. also reflect that the 
appellant was hospitalized for 11 days in April 1978.  On 
admission, the appellant was diagnosed with low back and 
lower limb pain, etiology undetermined.  It was noted that he 
had a history of a work-related back injury.  While the 
appellant was hospitalized, he underwent a lumbar myelogram, 
an extradural venogram, and a lumbar discectomy at L4-L5 and 
L5-S1.  On discharge, he was diagnosed with a herniated 
nucleus pulposus at L4-L5 and L5-S1.  

The appellant's service medical records for his fourth period 
of active service, from December 1990 to May 1991, are 
negative for any complaints or findings of a back disability.  
The records show that in April 1991, the appellant underwent 
a demobilization examination.  In his report of medical 
history the appellant indicated that he did not have, nor had 
he ever had, recurrent back pain.  The appellant's spine and 
other musculoskeletal systems were clinically evaluated as 
normal.  

A VA Hospital Summary shows that the appellant was 
hospitalized for one day in May 2000.  On admission, it was 
noted that the appellant had a history of low back pain for 
the previous seven to eight years.  The appellant stated that 
in 1978, he had a discectomy with a good result; in July 
1998, he underwent an L2 to L5 decompression; and in April 
2000, he underwent a pedicle subtraction osteotomy, with 
posterior spinal fusion.  The appellant was doing well until 
May 2000, when he rolled over in bed and felt a "pop" in his 
back.  It was determined that the appellant had failure of 
his hardware and was currently "preop" for revision posterior 
spinal fusion, with instrumentation and iliac graft bone 
graft.  Upon discharge, the diagnosis was cauda equina.  

The veteran was afforded a hearing at the RO in September 
2000.  The appellant testified that in 1976, while he was on 
active duty, he injured his back when he fell down stairs 
after consuming some alcohol.  He stated that following his 
injury he started having difficulty with his back.  He 
indicated that after his discharge, he went to work for the 
railroad.  At an examination prior to going to work for the 
railroad, the doctor told him he was fine.  The appellant 
reported that he injured his back in a work-related injury in 
1978 and underwent surgery as a result.  He noted that he did 
not have another back surgery until 1983 for a disc problem.  
The appellant testified that he continued to have back 
problems and that in 1998 he had two rods placed in his back.  
According to the appellant, while he was serving in Saudi 
Arabia during Desert Storm, the type of work that he 
performed, which included burying wires and installing 
telephones, aggravated his back disability.  

The report of a March 2001 decision from the Social Security 
Administration (SSA) shows that SSA concluded that the 
appellant was entitled to SSA disability benefits for his 
diagnosed status-post back fusion.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in St. Louis, from December 1994 to April 2002 show 
that the appellant underwent a follow-up examination in July 
2001.  At that time it was noted that the appellant was post-
fusion for failed pelvic stabilization orthosis (PSO).  The 
appellant stated that his lower back felt much better 
following surgery.  The assessment was that the appellant was 
doing well.   The appellant underwent a VA general 
examination in December 2001 that reported a pertinent 
diagnosis of spinal stenosis, with status-post spinal 
surgery.  

B.  Analysis

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303.  Service connection may also 
be granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment, and was not 
aggravated thereby.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. §§ 1137, 1153; 38 
C.F.R. § 3.306(a).  If there is evidence that a pre-service 
disability underwent an increase in severity during service, 
the presumption of aggravation can be rebutted only by clear 
and unmistakable evidence to the contrary.  38 C.F.R. § 
3.306(b).  

In the instant case, the appellant contends that his current 
spine disability is etiologically related to his back injury 
in service in 1976.  Specifically, he contends that the 1978 
work-related back injury and subsequent surgery for a 
herniated nucleus pulposus of the lumbar spine are related to 
the 1976 in-service injury.  The appellant further maintains 
that while he was serving in Saudi Arabia during Desert 
Storm, his pre-existing back disability was aggravated by the 
type of work he had to perform, which included burying wires 
and installing telephones.  

The Board finds that the evidence of record does not support 
the veteran's contentions.  As an initial matter, the Board 
notes that the record is completely silent as regards any 
complaint or treatment related to the spine until the 
veteran's 1976 spinal cord contusion.  (The appellant's 
September 1974 VA examination revealed that he had lumbar 
scoliosis that was then asymptomatic and was identified as 
probably congenital.  A claim of service connection for this 
disability was denied by VA in 1975 and is not on appeal 
here.)  

As regards the 1976 back injury, the Board finds that all of 
the credible medical evidence of record indicates that that 
injury was acute and transitory.  As noted, the 1976 
diagnosis was spinal cord contusion, and, on discharge, he 
was walking normally and had normal sensation.  He was 
confined to quarters for three days, but for the 
epididymitis, not for anything related to the spine.  More 
compelling is the report of the separation examination 
completed the following month that showed no complaints of 
recurrent back pain, and normal clinical evaluation of the 
spine and other musculoskeletal systems.  Moreover, the 
entries in the SMRs between his separation examination and 
the date of his actual separation contain no complaints 
related to the spine.  Finally, the veteran concedes that, at 
an examination given prior to beginning work at the railroad 
after the period of active duty that ended in 1976, he was 
told that he was fine.  In light of the foregoing uncontested 
medical and lay evidence, the Board concludes, as noted 
previously, that there is sufficient competent medical 
evidence on file to render a decision without ordering an 
examination to elicit a nexus medical opinion.  See McLendon, 
supra.  

As noted, the private medial records from Dr. S. show that in 
September 1977, approximately 10 months after the appellant's 
discharge from the military in December 1976, he injured his 
back in a work-related injury.  He was hospitalized and 
underwent a lumbar discectomy at L4-L5 and L5-S1.  Upon his 
discharge, he was diagnosed with a herniated nucleus pulposus 
at L4-L5 and L5-S1.    

Also as noted, the appellant also contends that a pre-
existing back disability was aggravated while he was serving 
in Saudi Arabia during Desert Storm.  The record, however, 
does not support this contention.  The record shows that, 
prior to the appellant's returning to active duty in December 
1990, he underwent a lumbar discectomy at L4-L5 and L5-S1, 
and was diagnosed with a herniated nucleus pulposus at L4-L5 
and L5-S1.  In light of this, the Board finds that he is not 
entitled to the presumption of soundness at the time of 
reentry onto active duty in December 1990 because there is 
clear and unmistakable evidence that the veteran had the 
herniated nucleus pulposus before re-entry onto active duty 
in December 1990, and that this disability did not worsen 
during service.  See Paulson, 7 Vet.  App. at 468; 38 C.F.R. 
§ 3.306(b).  

The appellant's service medical records for his period of 
active service from December 1990 to May 1991, which contain 
copious records related to medical treatment and 
hospitalization, are negative for any complaints or findings 
related to the veteran's spine.  Moreover, the appellant's 
own report of medical history at the time of his April 1991 
demobilization examination made no mention of recurrent back 
pain, undermining the veteran's claim that his preexisting 
spine disability was aggravated during his active duty during 
Operation Desert Storm.  Moreover, clinical evaluation of the 
spine and other musculoskeletal systems was normal.  In light 
of the foregoing, the Board concludes that the evidence of 
record does not show that there was any increase in the 
veteran's spine disability during his period of military 
service from December 1990 to May 1991.  This is clearly 
demonstrated by the evidence as described above.

The Board acknowledges the veteran's contention that his 
current spine disability is related to his military service.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of this disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  
Consequently, the veteran's own assertions as to the etiology 
of his spine disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current spine disability is not traceable to 
disease or injury incurred in or aggravated during active 
military service.

III.  Elbow

A.  Background

As noted above, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For those claims to reopen a finally decided claim received 
prior to August 29, 2001, as the case here, evidence is 
considered to be "new" if it was not previously submitted 
to agency decision makers and it is not cumulative or 
redundant.  The evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  The Board notes that the regulation was amended 
effective August 29, 2001.  However, because the veteran's 
claim to reopen was received prior to the effective date of 
the amended regulation, the old definition must be used.  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The record shows that the appellant's original claim of 
service connection for a left elbow disability was denied by 
the RO by a December 1977 rating decision on the basis that 
there was no evidence of a current left elbow disability.  
Subsequently, the claim was reopened in January 1992 based on 
submission of new and material evidence that showed a current 
left ulnar nerve contusion.  Once reopened, the claim was 
denied because the RO determined that there was no evidence 
that the appellant's newly diagnosed left elbow disability--
attributed to a 1989 industrial accident--was incurred in or 
aggravated by active service.  While the appellant submitted 
a Notice of Disagreement (NOD), and a SOC was issued in April 
1992, the veteran did not perfect his appeal.  In confirmed 
rating decisions in April 1993 and August 1993, the RO denied 
the appellant's claim for service connection for a left elbow 
disability on the basis that recently submitted evidence was 
insufficient to reopen the original claim.  In each instance, 
the veteran was notified of the denial, and of his appellate 
rights, but did not appeal.  

As noted, under these circumstances, the veteran's claim of 
service connection for his left elbow disability can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  The record reveals 
that new and material evidence has not been received.  

The evidence of record prior to the August 1993 rating 
decision included the appellant's service medical records, an 
October 1977 VA examination, a private medical statement from 
F.S.B., M.D., dated in February 1980, private medical records 
from St. John's Hospital, a newspaper article about the 
appellant, a Report of Investigation, Line of Duty Misconduct 
Status (DD Form 261), dated in August 1992, and VA 
examination and treatment records dated in 1991, 1992, and 
1993.  

Evidence received by the RO subsequent to the August 1993 
rating decision includes duplicative copies of VA x-ray 
reports, dated in September 1991, a duplicative copy of a 
newspaper article, previously received by the RO in March 
1992, outpatient treatment records from the St. Louis VAMC, 
from December 1994 to April 2002 containing no complaints or 
findings regarding the veteran's left elbow, and a VA 
examination report, dated in December 2001, diagnosing 
status-post bilateral ulnar nerve release.  

Also new to the record since the August 1993 denial of 
service connection is the transcript of the veteran's 
testimony at a September 2000 a hearing conducted at the RO.  
At that time, the appellant testified that in March 1989, he 
injured his left elbow in a work-related injury, and that in 
May 1990, he had surgery on the elbow.  He stated that in 
December 1990, he was called to active duty and underwent a 
physical examination.  The appellant indicated that due to 
his pre-existing left elbow disability, the examining 
physician gave him a 28-day profile that was supposed to 
protect him from doing "any type of work."  However, the 
appellant reported that after the profile expired, he had to 
resume his duties as a communication specialist which 
required burying wire and installing telephones.  According 
to the appellant, after resuming his duties, he started 
having problems with his left elbow.  He testified that he 
sought medical treatment and eventually was transferred to 
the Fitzsimons Army Medical Center for further medical 
treatment.  According to the appellant, at present, he was 
unemployed and could not work because of his left elbow 
disability.  He noted that he had chronic left elbow pain and 
that he had arthritis in his left elbow.  The appellant 
further noted that he had functional limitations with his 
left arm, and that he could not do any type of repetitive 
motion with his left arm.  

B.  Analysis

In the instant case, the appellant contends that he had 
originally injured his left elbow during his second period of 
active service, from October 1973 to June 1974.  The 
appellant states that in 1989 he re-injured his left elbow in 
a work-related injury.  He further maintains that his pre-
existing left elbow disability was aggravated by his period 
of active service during Desert Storm, from December 1990 to 
May 1991.  According to the appellant, while he was stationed 
in Saudi Arabia, his duties as a communication specialist 
required him to bury wires and install telephones, which 
aggravated his pre-existing left elbow disability.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Espiritu, supra, at 494 (layperson 
can provide an eye-witness account that does not require 
scientific, technical, or other specialized knowledge).  

However, as noted in the previous section, when the 
determinative issues involve a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Id.  Because 
there is no evidence that the appellant possesses medical 
expertise, his opinion that he currently suffers from a left 
elbow disability that was incurred in, or aggravated by, 
service, is not competent evidence and cannot constitute 
competent medical evidence sufficient to reopen a claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay assertions 
of medical causation cannot serve as the predicate to reopen 
a claim).  In any event, his contentions that he originally 
injured his left elbow during service and then  subsequently 
re-injured his left elbow in a work-related injury, and that 
his pre-existing left elbow disability was aggravated by his 
period of active service from December 1990 to May 1991, are 
redundant of evidence previously considered, and thus may not 
be considered new and material evidence.  

Moreover, the duplicate copies of VA x-ray reports and the 
appellant's newspaper article, previously received by the RO 
in March 1992, are not "new" in that they were of record at 
the time of the RO's denial in August 1993.  Additionally, 
while the outpatient treatment records from the St. Louis 
VAMC, from December 1994 to April 2002, and the December 2001 
VA examination report are "new" in that they were not of 
record at the time of the RO's denial in August 1993, the 
evidence is not material in that it does not address the 
specific matter under consideration:  whether the appellant 
currently has a left elbow disability that was incurred in, 
or aggravated by, service.  See 38 C.F.R. § 3.156(a) (2001).    

Other "new" evidence that is also not material includes the 
outpatient treatment records from the St. Louis VAMC, from 
December 1994 to April 2002, which are negative for any 
complaints or findings of a left elbow disability.  
Additionally, while the December 2001 VA examination report 
shows that at that time, the appellant was diagnosed as 
status-post bilateral ulnar nerve release, the report is not 
material because it merely confirms something that was 
already known in August 1993.  

In view of the foregoing, the Board finds that new and 
material evidence adequate to reopen the previously denied 
claim of service connection for a left elbow disability has 
not been received, and the application to reopen will 
therefore be denied.  


ORDER

Entitlement to service connection for the post-operative 
residuals of a herniated nucleus pulposus of the lumbar spine 
is denied.  

New and material evidence having not been received to reopen 
the veteran's claim of service connection for a left elbow 
disability, the application to reopen is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


